        Case 7:21-cv-00610-PMH Document 12-3 Filed 05/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JANE DOE,
                                Plaintiff,
                        v.                                     Case No. 7:21-cv-00610
 JUAN GONZALES AGENCY CORP.,
 ALLSTATE FINANCIAL SERVICES, LLC,
 ALLSTATE INSURANCE COMPANY, THE
 ALLSTATE CORPORATION, ALLSTATE
 LIFE INSURANCE COMPANY OF NEW                            [PROPOSED] ORDER FOR
 YORK, PAYROLLING PARTNER, INC., and                      ADMISSION PRO HAC VICE
 JUAN GONZALES individually,
                                Defendants.

       The Motion of Amanda S. McGinn for admission to practice pro hac vice in the above-

captioned action is granted. Applicant has declared that she is a member in good standing of the

bar of the District of Columbia, and that her contact information is as follows:

       Amanda S. McGinn
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, DC 20006
       Telephone: (202) 887-4000
       Facsimile: (202) 887-4288
       amcginn@akingump.com

       Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Defendants Allstate Financial Services, LLC, Allstate Insurance Company, The Allstate

Corporation, and Allstate Life Insurance Company of New York in the above-entitled action;

       IT IS HEREBY ORDERED that the Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


 Dated:
 New York, New York                                         United States District Judge
